Case 18-23691   Doc 56   Filed 11/07/18 Entered 11/08/18 09:49:19   Desc Main
                           Document     Page 1 of 5
Case 18-23691   Doc 56   Filed 11/07/18 Entered 11/08/18 09:49:19   Desc Main
                           Document     Page 2 of 5
Case 18-23691   Doc 56   Filed 11/07/18 Entered 11/08/18 09:49:19   Desc Main
                           Document     Page 3 of 5
Case 18-23691   Doc 56   Filed 11/07/18 Entered 11/08/18 09:49:19   Desc Main
                           Document     Page 4 of 5
Case 18-23691   Doc 56   Filed 11/07/18 Entered 11/08/18 09:49:19   Desc Main
                           Document     Page 5 of 5
